DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed 25 February 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng et al. (US 7,603,775 B2) hereinafter Meng.
Regarding claim 1, Meng teaches a method for manufacturing a heat dissipation device (Title; Abstract) comprising: 
forming a first basic structural body (60) of a heat dissipation device (100) layer by layer through electrochemical processing (Col 4, Ln 15-21);
forming a wick structure (12) on one side surface of the first basic structural body (60) using stainless steel (Fig 2, 4; Col 3, Ln 60-63);
forming secondary structural portions (16) on the first basic structural body (60) for constructing the heat dissipation device (100) (Fig 1; Col 4. Ln 12-14); and
performing evacuation, working fluid filling and final sealing processes so as to complete a constructed heat dissipation device (100) (Col 4, Ln 45-49).
	Regarding claim 2, Meng teaches the first basic structural body (60) is formed using a material selected from the group consisting of copper and aluminum (Col 3, Ln 2-3).
	Regarding claim 4, Meng teaches the first basic structural body (60) is formed layer by layer using materials in a form selected from the group consisting of a powder form, a half-melted form, or a paste form (Col 3, Ln 65 – Col 4, Ln 7).
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 17 February 2022, with respect to the rejection(s) of claim(s) 1, 2, and 4 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly applied reference, Meng, as disclosed above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726              

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726